Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on August 20, 2021.
Claims 1-20 are canceled.
Claims 21, 27, and 33 are amended.
Claims 21-38 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24, 26-28, 30, 32-34, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pub. No. 2008/0023522 A1, herein, .
Regarding claim 21, Olson discloses a staple cartridge (40, 2140 – Figs. 2 and 57) for use with a surgical instrument (10) comprising an anvil (70), the staple cartridge comprising: 
a cartridge body (2140, 2161 – Fig. 57), comprising: 
a proximal end (as defined in Para [0094]); 
a distal end (as defined in Para [0094]); 
a knife slot (2148);
staple cavities (2144) defined in said cartridge body, wherein said staple cavities are arranged in an alternating pattern (“staggered along the longitudinal axis of the staple cartridge” – Para [0152]); and 
staples (50a-c – Fig. 57a) removably stored in said staple cavities (Para [0157]); 
a sled (110 – Figs.1 and 61) movable within said cartridge body from said proximal end toward said distal end during a firing stroke (Para [0095] and [0154]), wherein said sled comprises a first camming member (120) and a second camming member (140); 
a proximal staple driver (2170 – Fig. 57), wherein said proximal staple driver is configured to support a first number of staples (“double staple pusher” – Para [0156]-[0157]); 
an intermediate staple driver (2160), wherein said intermediate staple driver is positioned distally to said proximal staple driver (Para [0158], Fig. 57), and wherein “triple staple pusher” – Para [0156]); and 
a distal staple driver (2180), wherein said distal staple driver is configured to support a third number of staples (“quadruple staple pusher”), and wherein said first number of staples, said second number of staples, and said third number of staples are different (Para [0156]).
Alternatively, if Applicant disagrees that Olson discloses staple cavities are arranged in an alternating pattern, Hess ‘762 discloses staple cavities (526, 528 – Figs. 118 and 119) defined in said cartridge body (508), wherein said staple cavities are arranged in an alternating pattern (“first axis 534 of first cavity 526 can be transverse to second axis 536 of second cavity 528 such that axes 534 and 536 create an acute or obtuse angle therebetween” – Col. 28, lns 21-25).
Furthermore, Olson does disclose that “other suitable arrangements are within the scope of the present disclosure” (Para [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge as disclosed by Olson so that the staple cavities are arranged in an alternating pattern as taught by Hess ‘762 in order to further compress or constrict blood vessels which extend perpendicular to the longitudinal axis of the cartridge, and blood vessels which extend transverse and/or parallel to the longitudinal axis of the cartridge (Hess ‘762, Col. 28, lns 55-58).
Olson also does not expressly disclose that the pattern of staple cavities extends past the knife slot.
51) which extends past the knife slot (69) (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge as disclosed by Olson so that the pattern of staple cavities extends past the knife slot as taught by Johnson in order to further ensure that the surrounding tissue is stapled.

Regarding claim 22, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said proximal staple driver comprises a driver body (Olson, 2170), comprising: 
a first staple support portion (Olson, 2176 – Fig. 59); 
a second staple support portion (Olson, 2178); 
wherein said first staple support portion, said second staple support portion, and said fourth staple support portion are configured to each support a staple oriented in a first direction (Olson, Figs. 57 and 59), and wherein said first staple support portion and said second staple support portion are connected by a proximal attachment portion (Olson, Fig. 59).
Olson in view of Hess ‘762 and Johnson does not expressly disclose that the proximal staple driver comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion.
Olson does disclose that the distal staple driver (2180 – Fig. 57) comprises a third staple support portion (2186c – Fig. 62); and a fourth staple support portion (2186d), wherein said third staple support portion is configured to support a staple Fig. 62), and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion (2185).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the proximal staple drive of the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that it comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion in order to accommodate various sized-staples. Using a staple driver like the distal staple driver disclosed by Olson in the proximal staple driver position would accommodate tissues of different sizes and thicknesses.

Regarding claim 24, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said intermediate staple driver (Olson, 2160) comprises: 
a first staple support portion (Olson, 2166a –Fig. 57a); 
a second staple support portion (Olson, 2166b); and 
a third staple support portion (Olson, 2166c), wherein said first staple support portion and said third staple support portion are configured to each support a staple oriented in a first direction, wherein said second staple support portion is configured to Olson, Fig. 57).

Regarding claim 26, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said distal staple driver (Olson, 2180) comprises a first staple support portion (Olson, 2186a – Fig. 62) configured to support a staple oriented in a direction which is parallel to said first and third directions (Olson, Fig. 57).

Regarding claim 27, Olson discloses a staple cartridge (40, 2140 – Figs. 2 and 57) for use with a surgical instrument (10) comprising an anvil (70), the staple cartridge comprising: 
a cartridge body (2140, 2161 – Fig. 57), comprising: 
a proximal end (as defined in Para [0094]); 
a distal end (as defined in Para [0094]); 
a knife slot (2148);
staple cavities (2144) defined in said cartridge body, wherein said staple cavities are arranged in a varying pattern (“staggered along the longitudinal axis of the staple cartridge” – Para [0152]); and 
staples (50a-c – Fig. 57a) removably stored in said staple cavities (Para [0157]); 
a sled (110 – Figs.1 and 61) movable within said cartridge body from said proximal end toward said distal end during a firing stroke (Para [0095] and [0154]), 120) and a second camming member (140); 
a proximal staple driver (2170 – Fig. 57), wherein said proximal staple driver is configured to support a first arrangement of staples (“double staple pusher” – Para [0156]); 
an intermediate staple driver (2160), wherein said intermediate staple driver is positioned distally to said proximal staple driver (Fig. 57), and wherein said intermediate staple driver is configured to support a second arrangement of staples (“triple staple pusher” – Para [0156]); and 
a distal staple driver (2180), wherein said distal staple driver is positioned distally to said intermediate staple driver (Fig. 57), wherein said distal staple driver is configured to support a third arrangement of staples (“quadruple staple pusher”), and wherein said first arrangement of staples, said second arrangement of staples, and said third arrangement of staples are different (Para [0156]).
Alternatively, if Applicant disagrees that Olson discloses staple cavities are arranged in a varying pattern, Hess ‘762 discloses staple cavities (526, 528 – Figs. 118 and 119) defined in said cartridge body (508), wherein said staple cavities are arranged in an varying pattern (“first axis 534 of first cavity 526 can be transverse to second axis 536 of second cavity 528 such that axes 534 and 536 create an acute or obtuse angle therebetween” – Col. 28, lns 21-25).
Furthermore, Olson does disclose that “other suitable arrangements are within the scope of the present disclosure” (Para [0152]).
arranged in a varying pattern as taught by Hess ‘762 in order to further compress or constrict blood vessels which extend perpendicular to the longitudinal axis of the cartridge, and blood vessels which extend transverse and/or parallel to the longitudinal axis of the cartridge (Hess ‘762, Col. 28, lns 55-58).
Olson also does not expressly disclose that the pattern of staple cavities extends past the knife slot.
Johnson teaches a pattern of staple cavities (51) which extends past the knife slot (69) (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge as disclosed by Olson so that the pattern of staple cavities extends past the knife slot as taught by Johnson in order to further ensure that the surrounding tissue is stapled.

Regarding claim 28, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said proximal staple driver comprises a driver body (Olson, 2170), comprising: 
a first staple support portion (Olson, 2176 – Fig. 59); 
a second staple support portion (Olson, 2178); 
wherein said first staple support portion, said second staple support portion, and said fourth staple support portion are configured to each support a staple oriented in a first direction (Olson, Figs. 57 and 59), and wherein said first staple support portion and said second staple support portion are connected by a proximal attachment portion (Olson, Fig. 59).
Olson in view of Hess ‘762  and Johnson does not expressly disclose that the proximal staple driver comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion.
Olson does disclose that the distal staple driver (2180 – Fig. 57) comprises a third staple support portion (2186c – Fig. 62); and a fourth staple support portion (2186d), wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction (Fig. 62), and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion (2185).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the proximal staple drive of the staple cartridge disclosed by Olson in view of Hess ‘762  and Johnson so that it comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion in order to accommodate various sized-staples. Using a staple driver like the distal staple driver disclosed by Olson in the proximal staple driver position would accommodate tissues of different sizes and thicknesses.

Regarding claim 30, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said intermediate staple driver (Olson, 2160) comprises: 
Olson, 2166a – Fig. 57a); 
a second staple support portion (Olson, 2166b); and 
a third staple support portion (Olson, 2166c), wherein said first staple support portion and said third staple support portion are configured to each support a staple oriented in a first direction, wherein said second staple support portion is configured to support a staple oriented in a second direction, and wherein said first staple support portion, said second staple support portion, and said third staple support portion are connected by an intermediate attachment portion (Fig. 57).

Regarding claim 32, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said distal staple driver (Olson, 2180) comprises a first staple support portion (Olson, 2186a – Fig. 62) configured to support a staple oriented in a direction which is parallel to said first and third directions (Olson, Fig. 57).

Regarding claim 33, Olson discloses a staple cartridge (40, 2140 – Figs. 2 and 57) for use with a surgical instrument (10) comprising an anvil (70), the staple cartridge comprising: 
a cartridge body (2140, 2161 – Fig. 57), comprising: 
a proximal end (as defined in Para [0094]); 
a distal end (as defined in Para [0094]); 
a knife slot (2148);
staple cavities (2144) defined in said cartridge body, wherein said staple cavities are arranged in an alternating pattern (“staggered along the longitudinal axis of the staple cartridge” – Para [0152]); and 
50a-c – Fig. 57a) removably stored in said staple cavities (Para [0157]); 
a sled (110 – Figs.1 and 61) movable within said cartridge body from said proximal end toward said distal end during a firing stroke (Para [0095] and [0154]), wherein said sled comprises a first camming member (120) and a second camming member (140); 
a proximal staple driver (2170 – Fig. 57), wherein said proximal staple driver is configured to support a first pattern of staples (“double staple pusher” – Para [0156]); 
an intermediate staple driver (2160), wherein said intermediate staple driver is positioned distally to said proximal staple driver (Fig. 57), and wherein said intermediate staple driver is configured to support a second pattern of staples (“triple staple pusher” – Para [0156]); and 
a distal staple driver (2180), wherein said distal staple driver is positioned distally to said intermediate staple driver (Fig. 57), wherein said distal staple driver is configured to support a third pattern of staples (“quadruple staple pusher”), and wherein said first pattern of staples, said second pattern of staples, and said third pattern of staples are different and comprise different amounts of staples (Para [0156]).
Alternatively, if Applicant disagrees that Olson discloses staple cavities are arranged in an alternating pattern, Hess ‘762 discloses staple cavities (526, 528 – Figs. 118 and 119) defined in said cartridge body (508), wherein said staple cavities are arranged in an alternating pattern (“first axis 534 of first cavity 526 can be transverse to second axis 536 of second cavity 528 such that axes 534 and 536 create an acute or obtuse angle therebetween” – Col. 28, lns 21-25).
other suitable arrangements are within the scope of the present disclosure” (Para [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge as disclosed by Olson so that the staple cavities are arranged in an alternating pattern as taught by Hess ‘762 in order to further compress or constrict blood vessels which extend perpendicular to the longitudinal axis of the cartridge, and blood vessels which extend transverse and/or parallel to the longitudinal axis of the cartridge (Hess ‘762, Col. 28, lns 55-58).
Olson also does not expressly disclose that the pattern of staple cavities extends past the knife slot.
Johnson teaches a pattern of staple cavities (51) which extends past the knife slot (69) (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge as disclosed by Olson so that the pattern of staple cavities extends past the knife slot as taught by Johnson in order to further ensure that the surrounding tissue is stapled.

Regarding claim 34, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said proximal staple driver comprises a driver body (Olson, 2170), comprising: 
a first staple support portion (Olson, 2176 – Fig. 59); 
a second staple support portion (Olson, 2178); 
wherein said first staple support portion, said second staple support portion, and said fourth staple support portion are configured to each support a staple oriented in a first direction (Olson, Figs. 57 and 59), and wherein said first staple support portion and said second staple support portion are connected by a proximal attachment portion (Olson, Fig. 59).
Olson in view of Hess ‘762 and Johnson does not expressly disclose that the proximal staple driver comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion.
Olson does disclose that the distal staple driver (2180 – Fig. 57) comprises a third staple support portion (2186c – Fig. 62); and a fourth staple support portion (2186d), wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction (Fig. 62), and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion (2185).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the proximal staple drive of the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that it comprises a third staple support portion; and a fourth staple support portion, wherein said third staple support portion is configured to support a staple oriented in a second direction which is different than said first direction, and wherein said first staple support portion, said second staple support portion, said third staple support portion, and said fourth staple support portion are connected by a proximal attachment portion in order to accommodate various sized-staples. Using a staple driver like the distal staple driver disclosed by Olson in the proximal staple driver position would accommodate tissues of different sizes and thicknesses.

Regarding claim 36, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said intermediate staple driver (Olson, 2160) comprises: 
a first staple support portion (Olson, 2166a – Fig. 57a); 
a second staple support portion (Olson, 2166b); and 
a third staple support portion (Olson, 2166c), wherein said first staple support portion and said third staple support portion are configured to each support a staple oriented in a first direction, wherein said second staple support portion is configured to support a staple oriented in a second direction, and wherein said first staple support portion, said second staple support portion, and said third staple support portion are connected by an intermediate attachment portion (Olson, Fig. 57).

Regarding claim 38, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above, wherein said distal staple driver (Olson, 2180) comprises a first staple support portion (Olson, 2186a – Fig. 62) configured to support a staple oriented in a direction which is parallel to said first and third directions (Olson, Fig. 57).

Claim 23, 25, 29, 31, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pub. No. 2008/0023522 A1, herein, Olson) in view of Hess et al. (US Patent No. 8,590,762 B2, herein, Hess ‘762) further in view of Johnson et al. (US Patent No. 6,010,054, herein, Johnson) and Hess et al. (US Pub. No. 2013/0172929 A1, herein, Hess ‘929).
Regarding claim 23, Olson in view of Hess ‘762 and Johnson teaches the staple cartridge as recited above.

Hess ‘929 teaches a staple driver (1478 – Fig. 173) with a first staple support portion (1471) configured to support a staple oriented in a first direction (Fig. 168) and a second staple support portion (1471) configured to support a staple oriented in a second direction (Fig. 168), wherein said second direction is transverse to said first direction (See Fig. 169 below).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to said first direction as taught by Hess ‘929 in order to improve stability of the staples (Hess ‘929, Para [0452]).

    PNG
    media_image1.png
    473
    890
    media_image1.png
    Greyscale

Hess ‘929, Figure 169

Regarding claim 25, Olson in view of Hess ‘762, Johnson, and Hess ‘929 teaches the staple cartridge as recited above, wherein said second direction is transverse to said first direction (See Hess ‘929, Fig. 169 above). 
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to said first direction as taught by Hess ‘929 in order to improve stability of the staples (Hess ‘929, Para [0452]).

Regarding claim 29, Olson in view of Hess ‘762, Johnson, and Hess ‘929 teaches the staple cartridge as recited above.
Olson in view of Hess ‘762 and Johnson does not expressly disclose that said second direction is transverse to said first direction.
Hess ‘929 teaches a staple driver (1478 – Fig. 173) with a first staple support portion (1471) configured to support a staple oriented in a first direction (Fig. 168) and a second staple support portion (1471) configured to support a staple oriented in a second direction (Fig. 168), wherein said second direction is transverse to said first direction (See Fig. 169 above).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to said first direction as taught by Hess ‘929 in order to improve stability of the staples (Hess ‘929, Para [0452]).

Regarding claim 31, Olson in view of Hess ‘762, Johnson, and Hess ‘929 teaches the staple cartridge as recited above, wherein said second direction is transverse to said first direction (See Hess ‘929, Fig. 169 above). 
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to said first direction as taught by Hess ‘929 in order to improve stability of the staples (Hess ‘929, Para [0452]).

Regarding claim 35, Olson in view of Hess ‘762, Johnson, and Hess ‘929 teaches the staple cartridge as recited above.
Olson in view of Hess ‘762 and Johnson does not expressly disclose that said second direction is transverse to said first direction.
Hess ‘929 teaches a staple driver (1478 – Fig. 173) with a first staple support portion (1471) configured to support a staple oriented in a first direction (Fig. 168) and a second staple support portion (1471) configured to support a staple oriented in a second direction (Fig. 168), wherein said second direction is transverse to said first direction (See Fig. 169 above).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to Hess ‘929, Para [0452]).

Regarding claim 37, Olson in view of Hess ‘762, Johnson, and Hess ‘929 teaches the staple cartridge as recited above, wherein said second direction is transverse to said first direction (See Hess ‘929, Fig. 169 above). 
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the staple cartridge disclosed by Olson in view of Hess ‘762 and Johnson so that said second direction is transverse to said first direction as taught by Hess ‘929 in order to improve stability of the staples (Hess ‘929, Para [0452]).
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed August 20, 2021, with respect to the rejection(s) of claim(s) 21-38 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner interprets Olson in view of Hess ‘762, Johnson and further in view of Hess ‘929 to teach the claimed invention. Examiner specifically relies on Johnson as cited above to teach the newly amended claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






August 27, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731